      Case 4:20-cv-00052-DCB Document 14 Filed 05/12/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Paul F and Mindy L Blaski Trust Dated 10-        No. CV-20-00052-TUC-DCB
     25-17,
10                                                    ORDER
                   Plaintiff,
11
     v.
12
     Liberty Mutual Insurance Company,
13
                   Defendant.
14
15
           The parties, having submitted a Stipulation to Amend the Caption, and good cause
16
     appearing,
17
           IT IS ORDERED that the Stipulation to Amend the Caption (Doc. 130) is
18
     GRANTED. The incorrectly named defendant Liberty Mutual Insurance Company should
19
     be removed from the caption. In its place, the caption should identify Liberty Insurance
20
     Corporation as the only proper defendant.
21
                  Dated this 12th day of May, 2020.
22
23
24
25
26
27
28
